DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1.	 A telephone call was made to Tadashi Horie on 3-4-22 to request an oral election to a restriction requirement, which resulted in an election of a semiconductor device (SD) claims 1-9, without traverse. Claims 10-11 have been withdrawn. 

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	 Claims 1-9, drawn to a SD, classified in class: H01L23/28 
Il.	Claims 10-11, drawn to a method of forming a SD, classified in class: H01L21/56.

The inventions are independent or distinct, each from the other because: Inventions | and Il are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case unpatentability of Group | invention would not necessarily imply unpatentability of the process of the group Il invention, since the device of group | invention could be made by the processes different from those of group II invention. For example, providing an encapsulating resin (ER) having a laminated low-stress resin (LSR) film thereon and then encapsulating the ER with the LSR film on the element . 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (for example, the SD having an encapsulated structure and a method of encapsulating the SD respectively);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention may not be applicable to another invention; and/or
e) the inventions may raise different non-prior art issues under 35 U.S.C. 112, first and second paragraphs.

In this case, for at least the reason [see (a) and (c) above] that the examination and search of a plurality of separate and distinct inventions does create a serious burden on the examiner. Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre- AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and


must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in
accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

	Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inayoshi et al., (US Pat. 4803543, hereinafter Inayoshi) in view of Tsubosaki et al., (US Pat. 4951122, hereinafter Tsubosaki), Suzuki (US Pat. Appln. Pub. 20210215549) and Taniguchi et al., (US Pat. 6388333, hereinafter Taniguchi).

Regarding claim 1, Inayoshi discloses a semiconductor device, comprising:
a semiconductor element (3 in Fig. 4; col. 3, lines 58-60); 
a die pad/DP (see supporting tab 2 in Fig. 4; col. 3, lines 58-60) on which the semiconductor element is placed: 
a lead (1 in Fig. 4; col. 3, line 55) arranged so as to be spaced apart from the DP; 
a protective/low-stress resin film (LSRF)/paste (11 in Fig. 4; col. 7, lines 20-22, col. 3, line 66)  provided on an element surface of the semiconductor element; and 
a conventional encapsulating resin (ER)/packaging material (6 in Fig. 4; col. 7, line 25) for covering the semiconductor element, the LSRF, the die pad, and the lead
(Fig. 4).
Inayoshi does not explicitly teach: a) the LSRF having a Young’s modulus which is smaller than that of the ER, and b) having a first concave curved surface in a surface of the LSRF opposite to a surface thereof in contact with the semiconductor element.
	a) Tsubosaki teaches an encapsulated SD wherein a silicone gel/LSRF is provided on an element surface of a semiconductor chip (see 206 and 203 respectively in Fig. 2B; col. 10, lines 33-35) encapsulated in a conventional molded epoxy resin package material (208 in Fig. 2B; col. 10, lines 33-35, col. 8, line 18), the LSRF providing added surface protection.    	
	Suzuki teaches a SD comprising conventional insulating resin materials including low stress silicone gel/rubber and an epoxy resin having respective properties, a modulus/Young’s modulus of the silicone rubber/gel being smaller than that of conventional epoxy ER/package material (see para 0062, 0074).
b) Taniguchi teaches an encapsulated SD wherein an upper surface of a resin opposite to a surface thereof in contact with the semiconductor chip element is a concave surface (see the upper surface of 2 of an upper package in Fig. 21A; col. 15, lines 1-20). 
Furthermore, the determination and selection of parameters including dimensions (width, length, thickness, surface area, etc.) and a shape/profile (a plan view, a cross-sectional view, a curvature, etc.) of an ER and various surfaces of an encapsulating materials (ER/resin, adhesive/paste, etc.) in Chip Packaging and Interconnect Technology art is a 
Inayoshi, Tsubosaki, Suzuki and Taniguchi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Inayoshi, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b), as taught by of Tsubosaki, Suzuki and Taniguchi, so that the resin  adhesion/bonding strength and reliability can be improved and the stress can be reduced in Inayoshi’s SD.

Regarding claims 2-6, Inayoshi, Tsubosaki, Suzuki and Taniguchi teach substantially the entire claimed structure as applied to claim 1 above, wherein Inayoshi teaches the LSRF having a polygonal peripheral portion (see 11 in Fig. 1-4) and the element surface of the semiconductor element being parallel to an upper surface of the ER (see 3 and 6 respectively in Fig. 4), but do not explicitly teach: a) in a plan view, the LSRF having a polygonal peripheral portion in which ail interior angles are obtuse angles, or b) a plan view, the LSRF having one of a circular peripheral portion and an elliptical peripheral portion.

	Inayoshi, Tsubosaki, Suzuki and Taniguchi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Inayoshi, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the elements a)-b), as taught by of, so that the resin  adhesion/bonding strength and reliability can be improved and the stress/defects can be reduced in Tsubosaki, Suzuki and Taniguchi and Inayoshi’s SD.
	
Regarding claims 7-9, Inayoshi, Tsubosaki, Suzuki and Taniguchi teach substantially the entire claimed structure as applied to claims 1-3 above, except the ER has a second concave curved surface in an upper surface thereof.
	Taniguchi teaches an encapsulated SD wherein an upper surface of an ER is a concave surface (see the upper surface of 2 of an upper package in Fig. 21A; col. 15, lines 1-20). 

	Inayoshi, Tsubosaki, Suzuki and Taniguchi are analogous art because they are directed to Semiconductor Chip Packaging and Interconnect technology art and one of ordinary skill in the art would have a reasonable expectation of success to modify Inayoshi, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the ER having a second concave curved surface in an upper surface thereof, as taught by Taniguchi, so that external connection capability and the rework capability can be improved in Tsubosaki, Suzuki and Inayoshi’s SD.


  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811